DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 2, 2022 has been entered. Claims 1-4, 7, 9-14, 16, and 18-25 remain pending in the application while claims 5, 6, 8, and 17 are noted as canceled. Claims 1-4, 9-11, 14, 16, and 21 are noted as currently amended, and claims 22-25 are noted as newly added. Applicant’s amendments and cancellations to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed October 4, 2021 and all objections and rejections therein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 9, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 and 21 recite the new limitation a non-rotatable handle body cover which constitutes new matter as the specification does not describe the limitation sufficiently to reasonably convey to one skilled in the art that the inventor had possession of the claim invention at the time of filing. While the specification does describe the device including a body cover (page 14 paragraph 2 – page 15 paragraph 2), the written description does not include sufficient support for the handle body cover being non-rotatable as such claims 2 and 21 are rejected for under 112(a) for containing new matter. Additionally, the limitation non-rotatable is a negative limitation thereby further requiring basis in the original disclosure (see MPEP 2173.05(i)). 
Claims 9 and 22-25 are rejected under 35 U.S.C. 112(a) by virtue of their dependency from claims 2 and 21, respectively, as they include the same new matter by dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 14, 18-21, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,662,651, Roth (“Roth”).
Regarding claim 1, Roth teaches an exercise practice assembly (portable exercise device, Title) for use by an exerciser relative to a surface (stationary object such as door 46, FIG. 1), the practice assembly comprising: an object that is configured to be selectively positioned adjacent to the surface during use of the practice assembly (securing device 34 of portable exercise device is selectively positioned adjacent stationary object such as door 46, FIGS. 1, 2, col. 4, ll. 16-26); a tether member that is configured to be engaged by the exerciser during use of the practice assembly (cord 24 engaged by the user, FIGS. 1, 2); and a connector assembly that rotatably couples the tether member to the object (connector assembly: pulley 38, block 36, pivot connector 40, loop connector 42, and strap 44, FIG. 2; cord 24 is rotatably coupled to securing device 34 via pivot connector of connector assembly, FIG. 2), the connector assembly including a first connector member that is coupled to the object (loop connector 42 plus strap 44 of connector assembly is coupled to securing device 34, FIG. 2), and a second connector member (block 36 plus pulley 38, FIG. 2) that is rotatably connected to the first connector member (block 36 and pulley 38 of connector assembly is rotatably connected to loop connector 42 of first connector member via pivot connector 40, FIG. 2), the connector assembly being configured to enable smooth rotational movement between the first connector member and the second connector member by reducing rotational friction (the pivot connector 40 allows the pulley 38 to pivot about a longitudinal axis, thereby rotational movement, of the block in relation to the loop connector 42. Additionally, while Roth may not explicitly teach the assembly enables smooth rotational movement and reducing rotational friction, the limitations are functional limitations and can inherently be performed by the structural limitations taught by Roth without modification (see MPEP 2114(I) and In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)) therefore Roth teaches the limitations), and wherein the tether member is connected to the second connector member (cord 24 connected to block 36 via pulley 38, FIG. 2).  
Roth may not explicitly teach a dance practice assembly for use by a dancer, but this is merely a statement of intended use. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). Roth is capable of being used by a dancer for dance practice, so it meets the claim.
Regarding claim 3, Roth teaches wherein the object includes a connector attacher (securing device 34 includes means for attaching strap 44 thereto, FIG. 2), and wherein the first connector member includes a first member engager (strap 44 of first connector member, FIG. 2) that engages the connector attacher so that the first connector member is coupled to the object (strap 44 engages means for attaching strap 44 to securing device 34 so that loop connector 42 plus strap 44 of connector assembly is coupled to securing device 34, FIG. 2).  
Regarding claim 4, Roth teaches wherein the second connector member includes a second member engager (pulley 38 of second connector member, FIG. 2) that is configured to engage at least a portion of the tether member so that the tether member is connected to the second connector member (pulley 38 engages at least a portion of cord 24 so that cord 24 is connected to pulley 38 and block 36 (i.e., “second connector member”), FIG. 2).  
Regarding claim 7, Roth teaches wherein the connector assembly (pulley 38, block 36, pivot connector 40, loop connector 42, and strap 44, FIG. 2) rotatably couples the tether member to the object near a central end of the tether member (where cord 24 is engaged by pulley 38 is the “center end,” FIGS. 1, 2; the connector assembly rotatably couples cord 24 to  securing device 34 near the “center end,” FIGS. 1, 2), the central end dividing the tether member into a first tether side (e.g., left, FIGS. 1, 2) and a second tether side (e.g., right, FIGS. 1, 2); and wherein a first length of the first tether side and a second length of the second tether side change during use of the practice assembly (left and right sides of cord 24 change length by cord 24 passing over pulley 38, FIG. 1; when left side gets shorter, right side gets longer).  
 
Regarding claim 14, Roth teaches a method for forming a practice assembly for use by a user relative to a surface (portable exercise device, Title; setting up the portable exercise device relative to a door, col. 4, ll. 16-26), the method comprising: selectively positioning an object adjacent to the surface (securing device 34 placed adjacent door 46, FIG. 1, col. 4, ll. 16-26); and rotatably coupling a tether member to the object with a connector assembly (connector assembly is pulley 38, block 36, pivot connector 40, loop connector 42, and strap 44, FIG. 2; cord 24 is rotatably coupled to securing device 34 via pivot connector of connector assembly, FIG. 2), the tether member being configured to be engaged by the user during use of the practice assembly (cord 24 engaged by user via gripping structures 26, FIG. 1), wherein rotatably coupling includes coupling a first member connector of the connector assembly to the object (e.g., loop connector 42 plus strap 44 is coupled to securing device 34, FIG. 2); rotatably connecting a second connector member of the connector assembly (block 36 plus pulley 38, FIG. 2) to the first connector member (second connector member rotatably connected to loop connector 42 of first connector member via pivot connector 40, FIG. 2); and connecting the tether member to the second connector member (cord 24 connected to pulley 38 of second connector member, FIG. 2), the connector assembly being configured to enable smooth rotational movement between the first connector member and the second connector member by reducing rotational friction (the pivot connector 40 allows the pulley 38 to pivot about a longitudinal axis, thereby rotational movement, of the block in relation to the loop connector 42. Additionally, while Roth may not explicitly teach the assembly enables smooth rotational movement and reducing rotational friction, the limitations are functional limitations and can inherently be performed by the structural limitations taught by Roth without modification (see MPEP 2114(I) and In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)) therefore Roth teaches the limitations).  
Roth may not explicitly teach a method for forming a dance practice assembly for use by a dancer, but this is merely a statement of intended use for the practice assembly and intended purpose for the method of forming the practice assembly. Roth teaches the claimed limitations and is capable of the intended use/intended purpose.
Regarding claim 18, Roth teaches further comprising connecting a handle assembly to the tether member; wherein the handle assembly is configured to be engaged by the dancer during use of the dance practice assembly (see analogous prior-art rejection of claims 9 and 11).
Regarding claim 19, Roth teaches wherein rotatably coupling the tether member includes the tether member having a first tether side and a second tether side; and wherein connecting the handle assembly includes the handle assembly having a first handle that is connected to the first tether side, and a second handle that is connected to the second tether side (see analogous prior-art rejection of claims 2 and 7).  
Regarding claim 20, Roth teaches wherein selectively positioning includes the object remaining substantially stationary relative to the surface during use of the dance practice assembly (see analogous prior-art rejection of claim 12).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 9, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Roth as applied to claim 1, and further in view of U.S. Patent No. 8,911,333, Hunt.
Regarding claim 2, Roth teaches further comprising a handle assembly that is connected to the tether member (gripping structures 26 connected to ends of cord 24, FIGS. 1, 2), the handle assembly including a first handle that is connected to the first tether side, and a second handle that is connected to the second tether side (two gripping structures 26, i.e., “handles,” connected to respective ends of cord 24, FIGS. 1, 2), the first handle including a handle body (legs 54, 56, and 58 of the gripping structure, specifically leg 58, form the body of the gripping structure and an attachment point for the handgrip (cover), Fig 3a) and a handle body cover at least partially disposed on the handle body (handgrip 52 is disposed around the leg 58 of the gripping structure 26, Fig. 3A).
Roth may not explicitly teach a non-rotatable handle body cover. However, Hunt teaches a jump rope device (exercise device) including a handle 102a/b (Fig 2a) which include handle grips 104a/b (Fig 2a) that is non-rotatable in relation to the handle as it is rigidly connected to the handle rotator 106 (Fig 2a; Col 7 lines 5-9). It would have been obvious to one of ordinary skill in the art before the effective filing date to simply substituted any other known handle cover in Roth such as a handle grip as in Hunt for covering the handle the in order to yield the predictable results of providing users a grip on the handle to manipulate the apparatus in order to provide greater leverage and comfort.
Regarding claim 9, Roth teaches wherein the handle assembly is configured to be engaged by the user during use of the practice assembly (FIG. 1).  
Roth may not explicitly teach that the handles are engaged by the dancer. However, see prior-art rejection of claim 1.
Regarding claim 21, Roth teaches an exercise practice assembly for use by an exerciser relative to a surface, the practice assembly comprising: an object that is configured to be selectively positioned adjacent to the surface during use of the practice assembly; a tether member that is configured to be engaged by the exerciser during use of the practice assembly; and 35a connector assembly that rotatably couples the tether member to the object. See prior-art rejection of claim 1.
Roth teaches the object including a connector attacher (see prior-art rejection of claim 3); the connector assembly including (i) a first connector member that is coupled to the object (see prior-art rejection of claim 1), the first connector member including a first member engager that engages the connector attacher so that the first connector member is coupled to the object (see prior-art rejection of claim 3) and (ii) a second connector member that is rotatably connected to the first connector member (see prior-art rejection of claim 1), the second connector member including a second member engager that is configured to engage at least a portion of the tether member so that the tether member is connected to the second connector member (see prior-art rejection of claim 4).
Roth teaches the tether member including a first tether side and a second tether side (see prior-art rejection of claim 2); a handle assembly that is connected to the tether member (see prior-art rejection of claim 9), the handle assembly including a first handle that is connected to the first tether side, and a second handle that is connected to the second tether side (see prior-art rejection of claim 2), the first handle including a handle body and a  handle body cover at least partially disposed on the handle body (see prior-art rejection of claim 2).
Roth may not explicitly teach a dance practice assembly for use by a dancer, but this is merely a statement of intended use. Because the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). The cited combination is capable of being used by a dancer for dance practice, so it meets the claim.
Further, Roth may not explicitly teach a non-rotatable handle body cover (see prior-art rejection of claim 2).
Regarding claim 23, Roth teaches wherein the second connector member is configured to rotate relative to the object during use of the dance assembly (block 36 and pulley 38 of connector assembly is rotatably connected to loop connector 42 of first connector member via pivot connector 40, the loop connector 42 connected directly to the securing device 34 via strap 44 such that the block and pulley can be rotated relative to the securing device, FIG. 2).
Regarding claim 24, Roth teaches wherein the second connector member includes a swivel connector that is configured to swivel relative to the object during use of the dance assembly (the pivot connector 40 in another embodiment can be a swivel connector 146 that allows the second connector member, the block 36 plus pulley 38, in this embodiment block 134 and pulley 136, to swivel relative to the securing device 34’, col 10 lines 39-41, Fig. 7, it would have been obvious to one of ordinary skill in the art to merely substitute the swivel junction for the pivot connector as known alternatives that perform the same function and are merely a design choice that would yield the predictable and identical result of allowing the first and second connector members to swivel/rotate/move relative to each other).
Regarding claim 25, Roth teaches wherein the object is configured to remain substantially stationary relative to the surface during use of the dance practice assembly (see analogous prior-art rejection of claim 12).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roth as applied to claims 1 above, and further in view of U.S. Patent No. 5,490,823, Awbrey et al. (Awbrey).
Regarding claim 10, Roth in view of Hunt may not explicitly teach wherein the connector assembly includes a ball bearing that is configured to enable smooth rotational movement between the first connector member and the second connector member by reducing rotational friction. However, Awbrey teaches wherein the connector assembly includes a ball bearing (the pulley assembly 16 includes the eyelet 13 having a ball-bearing pivot junction 21 to connect the pulley assembly and connection strap, the ball-bearing allowing the joint to rotate 360 degrees) that is configured to enable smooth rotational movement between the first connector member and the second connector member by reducing rotational friction (While Awbrey may not explicitly teach the assembly enables smooth rotational movement and reducing rotational friction, the limitations are functional limitations and can inherently be performed by the structural limitations taught by Awbrey without modification (see MPEP 2114(I) and In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011)) as one of ordinary skill in the art would know a ball bearing is used for smooth rotational movement therefore Awbrey teaches the limitations). It would have been obvious to one of ordinary skill in the art before the effective filing date to use any other known equivalent pivot element in Roth such as a ball-bearing pivot as in Awbrey for connecting the first and second connector members in order to yield the predictable results of keeping the object substantially stationary as the device is in use in order to safely use the device in order to provide a more efficient and smooth rotation.

Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roth as applied to claims 1 and 14 above, and further in view of U.S. Patent No. 5,556,369, Roberts (Roberts II).
Regarding claim 11, Roth teaches further comprising a handle assembly that is connected to the tether member (gripping structures 26 connected to ends of cord 24, FIGS. 1, 2) but does not explicitly teach wherein the handle assembly includes only one handle that is connected to the tether member.  However, Roberts II teaches wherein the handle assembly includes only one handle that is connected to the tether member (handle 40A is the only handle connected to strap 26A, FIG. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the strap configuration of Roberts II by either duplicating the mechanism of Roth to correspond to two individual strap systems or merely split the device in two such that the handle assembly would include only one handle connected to each tether member as in Roberts II. Such modification would have been obvious to one of ordinary skill in the art in order to provide a user independent movement with each arm as in Roberts II.
Regarding claims 12 and 13, Roth does not explicitly teach a wherein the object is configured to remain substantially stationary relative to the surface during use of the dance practice assembly and a further comprising a friction pad, wherein the friction pad is configured to be positioned between the surface and the object during use of the dance practice assembly. However, Roberts II teaches wherein the object (base plate 80 of door anchorage element 16A, FIGS. 5A-B) is configured to remain substantially stationary relative to the surface during use of the dance practice assembly (base plate 80 of door anchorage element 16A remains stationary relative to door 12 during use: base plate 80 is held in place between the door 12 and door frame 14, FIGS. 2, 5A-5B, col. 4, ll. 28-41; arm 96 forms part of bracket which surrounds edge of door, col. 4, ll. 42-49); AND further comprising a friction pad (resilient rubber or similar material pads 82, 88, frictionally engage door 12/door frame 14, FIGS. 2, 5A-5B, col. 4, ll. 28-41), wherein the friction pad is configured to be positioned between the surface and the object during use of the dance practice assembly (pads 82, 88 positioned between door 12/door frame 14 and base plate 80 of door anchorage element 16A, FIGS. 5A-B). It would have been obvious to one of ordinary skill in the art before the effective filing date to use any other known equivalent anchorage element in Roth such as a friction pad as in Roberts II for securing base plate 80 via anchorage element 16A with the door 12 during use using any known means (e.g., stitches) in order to yield the predictable results of keeping the object substantially stationary as the device is in use in order to safely use the device.
Regarding claim 16, Roth teaches wherein selectively positioning includes the object having a connector attacher (securing device 34 includes means for attaching strap 44 thereto, FIG. 2); and wherein connecting the tether member includes engaging at least a portion of the tether member with a second member engager of the second connector member so that the tether member is connected to the second connector member (at least a portion of cord 24 engages pulley 38 (i.e., “second member engager”) of second connector member so that cord 24 is connected to pulley 38 and block 36 (i.e., “second connector member”), FIG. 2).  
Roth may not explicitly teach wherein coupling the first connector member includes engaging the connector attacher with a first member engager of the first connector member so that the first connector is coupled to the object. However, Roth does teach that strap 44 of the first member connector (i.e., “first member engager”) engages a means for attaching strap 44 to securing device 34 (i.e., the “connector attacher”) so that the first connector (loop connector 42 plus strap 44 of connector assembly) is coupled to securing device 34 (FIG. 2). Roth further teaches that strap 44 may be made of any suitable material such as nylon webbing (col. 4, ll. 7-15). Further, Roberts II teaches an embodiment of an exercise system mounted to a door with an anchorage element 16 consisting of a nylon belt 70 with a knotted stop 72 (FIG. 4) and that the knotted stop could be replaced by a variety of other elements that obstruct slippage between the door and its frame (col. 4, ll. 4-11). For example, Roberts II teaches that the knotted stop could be replaced by a rigid plate disposed on one side of the door allowing the belt to project through the door frame to the other side of the door to provide an attachment point for the exercise device (col. 4, ll. 11-16). Roberts II also teaches that when a knotted stop is employed, it is preferable that the belt portions above and below the knot 72 be secured by stitches 76 to preclude knot from coming untied (col. 4, ll. 16-19). It would have been obvious to one of ordinary skill in the art before the effective filing date to use any other known equivalent anchorage element in Roth such as a knotted stop or rigid plate as in Roberts II for securing device 34 engaging strap 44 and to secure the knotted stop or rigid plate to strap 44 using any known means (e.g., stitches) in order to yield the predictable results of obstructing slippage of the anchorage elements between the door and the door frame via simple substitution. Therefore, it would have been obvious to engage stitches, for example (i.e., “connector attacher”), with strap 44 (“first member engager”) in order to connect strap 44 to securing device 34 and keep the exercise device anchored to the door/door frame.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Hunt as applied to claim 21 above, and further in view of U.S. Patent No. 5,490,823, Awbrey et al. (Awbrey).
Regarding claim 22, Roth may not explicitly teach wherein the connector assembly includes a ball bearing that is configured to enable smooth rotational movement between the first connector member and the second connector member by reducing rotational friction (see prior art rejection of claim 10). 

Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive. Specifically, with regards to Applicant’s arguments to the rejections under 35 U.S>C. 102(a)(1) on page 14 that Roth does not teach the amended claim limitations, Examiner disagrees with regards to claims 1 and 14 as the amendment merely incorporates limitations from other previously presented claims and the functional limitations as noted in the rejections above. See the rejections above for how Roth teaches all the claim limitations of claims 1 and 14. The other amended claims are rejected as detailed above. Additionally, Applicant’s arguments with regards to 35 U.S.C. 103 on pages 18-22 refer to the arguments under claim 1 as detailed above and are therefore unpersuasive as the argument to claim 1 is unpersuasive, and the claims are rejected as detailed above.
Applicant’s arguments, see Remarks, page 17, filed February 2, 2022, with respect to the rejection(s) of claim(s) 1, 9, and 11-13 under 35 U.S.C. 102(a)(1) in view of Roberts II have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 in view of Roth in view of Roberts II as detailed above due to the amendment to claim 1.

Conclusion
	Accordingly, claims 1-4, 7, 9-14, 16, and 18-25 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715